Citation Nr: 0304049	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  00-03 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial increased rating for bipolar 
disorder; in excess of 10 percent prior to July 15, 1999, and 
in excess of 50 percent from July 15, 1999.

2.  Entitlement to a total disability rating for compensation 
purpose on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran had active duty from November 1970 to June 1971.

These matters come to the Board of Veterans' Appeals (Board) 
from October 1998 and January 2000 rating decisions of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the October 1998 rating decision, 
the RO granted service connection for bipolar disorder, 
effective July 9, 1998, and assigned a 10 percent rating, 
effective that same date.  

On another matter, the Board in October 1997 remanded a claim 
of entitlement to nonservice-connected disability pension 
benefits.  In a March 1999 rating decision, the RO granted 
nonservice-connected disability pension benefits, effective 
July 9, 1998.  In that rating decision, it was again noted 
that the bipolar disorder was 10 percent disabling.  The RO 
informed the veteran of the grant in a June 10, 1999, letter; 
indicated that it was full grant of benefits sought on 
appeal; and provided him with a copy of the March 1999 rating 
decision.  

On June 18, 1999, the RO received the veteran's notice of 
disagreement (NOD) with the assigned 10 percent rating for 
bipolar disorder.  

On July 15, 1999, the RO received a VA Form 21-8940 
(veteran's application for increased compensation based on 
individual unemployability) from the veteran.

In an August 1999 statement, the representative indicated 
that the veteran had contacted their organization regarding 
his NOD, and noted that the June 10, 1999, letter stated that 
the grant of nonservice-connected disability pension benefits 
was a full grant of benefits sought on appeal.  The 
representative stated that the veteran "wishes to withdraw 
the issue on appeal, and is satisfied with the grant of VA 
Pension at this time."  

In the January 2000 rating decision, the RO assigned a 50 
percent disability rating for bipolar disorder, effective 
July 15, 1999, the date of receipt of the claim for a TDIU.  

In that rating decision, the RO denied the claim for a TDIU 
and indicated that the claim for an increase was received on 
July 15, 1999.  Therefore, the RO must have determined that 
the August 1999 statement of the representative was a 
withdrawal of the veteran's June 1999 NOD on the assignment 
of the 10 percent rating for bipolar disorder in the October 
1998 rating decision.  

The veteran filed a timely NOD on the issue of a TDIU, which 
the RO also accepted as an NOD on the assignment of a 50 
percent rating for bipolar disorder.  Following the issuance 
of a statement of the case, the veteran perfected an appeal 
of the denial of a rating in excess of 50 percent for bipolar 
disorder and the denial of a TDIU.  

In the March 2001 remand, the Board noted that the matters 
came to the Board on appeal from October 1998 and January 
2000 rating decisions and indicated in one of the action 
paragraphs of the remand that the RO should consider 
Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the 
Board determined that there was no withdrawal of the June 
1999 NOD on the assignment of a 10 percent rating for bipolar 
disorder in the October 1998 rating decision.  

Although the March 2001 remand listed the claims for a rating 
in excess of 50 percent for bipolar disorder and for a TDIU 
as the only issues on appeal - both of which were remanded - 
the issue of entitlement to an initial rating in excess of 10 
percent prior to July 15, 1999, for the bipolar disorder was, 
and remains, in appellate status.  See Fenderson, 12 Vet. 
App. at 125-26.  

In light of the above, the issues are as stated on the title 
page.


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On the July 1998 VA psychiatric examination, the only Axis I 
diagnosis was bipolar I disorder, most recent episode 
depressed, with mood-congruent psychotic features.  VA 
medical records reflect that in April 1999 the provisional 
assessment was bipolar disorder with psychotic features, with 
the psychotic features persisting in the absence of a mood 
disorder made schizoaffective disorder a possibility.  On the 
February 2002 VA psychiatric examination, the only Axis I 
diagnosis was schizoaffective disorder.

VA must fully and sympathetically develop a veteran's claim 
to its optimum before deciding it on the merits.  Norris v. 
West, 12 Vet. App. 413, 420 (1999).  Developing a claim to 
its optimum must include determining all potential claims 
raised by the evidence and adjudicating all reasonably raised 
claims.  Id.; Perry v. West, 365, 368 (1999).  In this case, 
the issue of service connection for schizoaffective disorder 
has been reasonably raised and such is inextricably 
intertwined with the issue of an increased rating for bipolar 
disorder.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In September 2002, vocational rehabilitation and employment 
services for the veteran were denied.  In that determination, 
a VA rehabilitation counselor, who has a master's degree and 
is a national certified counselor, determined that the 
veteran was unable to return to any employment at that time.  
This determination, which is in the claims file, is evidence 
pertinent to the issues on appeal and was received after the 
latest supplemental statement of the case was issued and 
before the claims were recertified for appeal.  


When additional pertinent evidence is received after the 
latest supplemental statement of the case, another 
supplemental statement of the case must be issued.  See 
38 C.F.R. § 19.31 (2002).  

Additionally, pertinent VA medical records from the period of 
July 1998 and July 1999 were received by the RO after the 
March 2001 remand.  Although this evidence was reviewed by 
the RO in the April 2002 supplemental statement of the case 
in conjunction with the claim for an initial rating in excess 
of 50 percent from July 15, 1999, for bipolar disorder, the 
April 2002 supplemental statement of the case did not address 
the issue of an initial rating in excess of 10 percent prior 
to July 15, 1999, for bipolar disorder.  

Therefore, another supplemental statement of the case needs 
to be issued addressing the September 2002 determination on 
vocational rehabilitation and employment services and the 
issue of an initial rating in excess of 10 percent prior to 
July 15, 1999, for bipolar disorder.

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances. See 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304 (2002).

The initial consideration and adjudication of an inextricably 
intertwined issue is such a matter.  See Chairman's 
Memorandum No. 01-02-01 (January 29, 2001).

Inasmuch as the case must be remanded for the RO to 
adjudicate the additional service connection issue and to 
issue another supplemental statement of the case, the RO will 
be asked to accomplish additional necessary development to 
include obtaining medical records and another VA examination.  


Also, in a March 2001 statement, the veteran indicated that 
he had applied for employment with the United States Postal 
Service.  Moreover, a September 2002 report of contact in the 
vocational rehabilitation file reflects that the veteran was 
encouraged to reapply for Social Security disability 
benefits.  Therefore, any records from the United States 
Postal Service and any additional records from the Social 
Security Administration need to be obtained.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2002) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).

3.  The RO should ask the appellant to 
identify all sources of treatment or 
evaluation, VA and non-VA, for 
psychiatric symptomatology from March 
2001 to the present.  After obtaining any 
necessary authorization, the RO should 
obtain any medical records not currently 
on file.


In any event, the RO should obtain all 
records from the VA medical center in El 
Paso, Texas, from November 2001 to the 
present.  If any attempts to obtain the 
additional evidence are unsuccessful, the 
RO should comply with the notice 
provisions of the VCAA.

4.  The RO should ask the veteran whether 
he has reapplied for Social Security 
disability benefits.  Depending on the 
response of the veteran, the RO should 
obtain from the Social Security 
Administration any medical records and 
decisions pertaining to a recent claim 
for Social Security disability benefits.

If any attempts to obtain any additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA.

5.  The RO should ask the veteran to 
identify evidence that the service-
connected psychiatric disability has 
prevented him from obtaining employment, 
such as job applications and statements 
from medical care providers and potential 
employers, to include job rejection 
letters.  The RO should ask the veteran 
to identify the location where he applied 
for employment with the United States 
Postal Service.  

The RO should make reasonable efforts to 
obtain any identified records and, if the 
veteran provides sufficient information 
about his application for employment with 
the United States Postal Service, the RO 
should contact the United States Postal 
Service to obtain any available records 
regarding the veteran's application for 
employment.  



If records are not obtained, the veteran 
should be given the notice required under 
the VCAA of 2000.

6.  Following the above, the RO should 
arrange for a VA special psychiatric 
examination of the veteran for the 
purpose of ascertaining the current 
nature and extent of severity of bipolar 
disorder and the interrelationships, if 
any, between bipolar disorder and other 
psychiatric disorders to include 
schizoaffective disorder that may be 
present.

The claims file, including the vocational 
rehabilitation file, copies of the 
criteria for rating mental disorders, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file, including 
the vocational rehabilitation file, was 
in fact made available for review in 
conjunction with the examination.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by bipolar disorder.  If there are other 
psychiatric disorders found, in addition 
to bipolar disorder, the examiner should 
specify which symptoms are associated 
with each disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  




If a psychiatric disorder(s) other than 
bipolar disorder, such as schizoaffective 
disorder, is or are found on examination, 
the examiner should offer an opinion as 
to whether such disorder is causally or 
etiologically related to bipolar 
disorder, and, if not so related, whether 
bipolar disorder has any effect on the 
severity of any other psychiatric 
disorder.

For each psychiatric disorder found, the 
psychiatrist should render an opinion on 
whether it is as likely as not that such 
a disability was caused by or permanently 
worsened by the service-connected bipolar 
disorder.  If no causal relationship is 
determined to exist, but aggravation is 
said to be present, the psychiatrist must 
address the following medical issues:

(1) The baseline manifestations that are 
due to the effects of the psychiatric 
disability;

(2) The increased manifestations that, in 
the psychiatrist's opinion, are 
proximately due to the service-connected 
bipolar disorder; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the psychiatric disability are 
proximately due to the service-connected 
bipolar disorder.

Any necessary special studies, including 
psychological testing, should be 
accomplished.

Following examination, the examiner 
should provide a numerical score on the 
Global Assessment of Functioning (GAF) 
Scale provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM IV), in relation to the veteran's 
impairment from bipolar disorder and any 
associated disorder.  The examiner must 
include a definition of the numerical GAF 
score assigned, as it relates to the 
veteran's occupational and social 
impairment.  

If the historical diagnosis of bipolar 
disorder is changed following examination 
- for example, to schizoaffective 
disorder - the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  

If the veteran has schizoaffective 
disorder that is a new and separate 
condition from the previously diagnosed 
bipolar disorder, the examiner should 
provide opinions on the following:

(1) Is it unequivocal that the 
schizoaffective disorder existed prior to 
active service?

(2) If the schizoaffective disorder 
unequivocally existed prior to active 
service, is it as likely as not that the 
preexisting schizoaffective disorder 
permanently increased in severity during 
service beyond the natural progression of 
the disorder or was aggravated therein?

(3) If the schizoaffective disorder did 
not unequivocally exist prior to active 
service, is it as likely as not that the 
schizoaffective disorder began in active 
service?

(4)  If it is not as likely as not that 
the schizoaffective disorder began in 
active service, provide an approximate 
date of onset?

The examiner must express an opinion as 
to the impact of bipolar disorder and any 
associated disorder on the veteran's 
ability to obtain and retain 
substantially gainful employment.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this remand and if it is not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.



8.  The RO should adjudicate the claim of 
service connection for schizoaffective 
disorder and any other psychiatric 
disorder found on the VA examination, as 
secondary to the service-connected 
bipolar disorder, with consideration of 
38 C.F.R. § 3.310 (2002) and Allen v. 
Brown, 7 Vet. App. 439 (1995), and should 
also adjudicate the claim of service 
connection for schizoaffective disorder 
on a direct basis, if necessary.  

9.  If the RO finds that additional 
development regarding this issue is 
warranted, it should be undertaken.  

10.  If service connection is denied for 
schizoaffective disorder and any other 
psychiatric disorder found on the VA 
examination, the veteran should be 
informed and told of the need to appeal 
if he disagrees with the decision.  

11.  After the development requested 
above has been completed to the extent 
possible, the RO should readjudicate the 
issues of entitlement to an initial 
rating in excess of 10 percent for the 
service-connected bipolar disorder prior 
to July 15, 1999, to an initial rating in 
excess of 50 percent for the service-
connected bipolar disorder from July 15, 
1999, and to TDIU, under a broad 
interpretation of the applicable 
regulations and CAVC decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(2002), and with consideration of 
38 C.F.R. § 3.321(b)(1) (2002), and 
Fenderson v. West, 12 Vet. App. 119 
(1999), as applicable.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate, if in order.  The Board 
intimates no opinion as to any final outcome warranted.  The 
appellant need take no action unless otherwise notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claims on 
appeal.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


